                Case 2:19-cv-01296-MJP Document 121 Filed 05/18/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          JAYAKRISHNAN K. NAIR, et al.,                     CASE NO. C19-1296 MJP

11                                  Plaintiffs,               ORDER DISMISSING PLAINTIFF
                                                              RAJAKUMARI SUSHEELKUMAR
12                  v.

13          CHANNA COPELAND, et al.,

14                                  Defendants.

15

16          On April 14, 2020, this Court issued an order pursuant to LCR 10(f) directing Plaintiffs

17   to provide a valid mailing address for pro se Plaintiff Rajakumari Susheelkumar. Plaintiffs were

18   given 30 days to comply, and advised that “[f]ailure to do so will result in the dismissal of this

19   Plaintiff from the lawsuit.” (Dkt. No. 101, Order re: Rajakumari Susheelkumar.)

20          As of the date of this order, no information concerning a new, valid mailing address for

21   Rajakumari Susheelkumar has been forthcoming. Accordingly,

22          IT IS ORDERED that Plaintiff Rajakumari Susheelkumar is DISMISSED from this

23   lawsuit.

24


     ORDER DISMISSING PLAINTIFF RAJAKUMARI SUSHEELKUMAR - 1
            Case 2:19-cv-01296-MJP Document 121 Filed 05/18/20 Page 2 of 2



 1

 2         The clerk is ordered to provide copies of this order to Plaintiffs and to all counsel.

 3         Dated May 18, 2020.

 4

 5
                                          A
                                          Marsha J. Pechman
                                          United States Senior District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DISMISSING PLAINTIFF RAJAKUMARI SUSHEELKUMAR - 2
